     Case 3:19-cr-00038-MMD-CLB Document 155 Filed 03/11/21 Page 1 of 10



1

2

3                                UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                    ***

6      UNITED STATES OF AMERICA,                           Case No. 3:19-cr-00038-MMD-CLB
7
                                        Plaintiff,                        ORDER
8             v.
9      EDWARD MONET KNIGHT,
10
                                    Defendant.
11

12

13    I.     SUMMARY

14           On August 1, 2019, a grand jury indicted Defendant Edward Monet Knight on two

15    counts of Interference with Commerce by Robbery, in violation of 18 U.S.C. § 1951, and

16    two counts of Use of a Firearm During and in Relation to a Crime of Violence, for two

17    armed robberies of local businesses. (ECF No. 14.) On October 10, 2020, the Court

18    partially granted Knight’s motion for access to jury selection records and materials. (ECF

19    No. 68.) Trial began on March 8, 2021. (ECF No. 141.) Before the Court is Knight’s motion

20    to dismiss his indictment due to an unconstitutionally invalid grand jury, filed prior to trial.1

21    (ECF No. 114 (the “Motion”).) In a minute order, the Court denied the Motion, stated a

22    written order more fully explaining its reasoning would follow, and ordered trial to proceed

23    as scheduled. (ECF No. 126.) As further explained below, the Court now provides a more

24    fulsome explanation as to why it denied the Motion—because Knight failed to

25    demonstrate that his proffered underrepresentation of certain groups in the grand jury

26    venire was due to systematic exclusion of a group in the jury-selection process and failed

27
             1The   government opposes the Motion. (ECF No. 121.) Knight filed a reply. (ECF
28    No. 124.)
     Case 3:19-cr-00038-MMD-CLB Document 155 Filed 03/11/21 Page 2 of 10



1     to demonstrate the discriminatory intent required to show a violation of his equal

2     protection rights.

3     II.     DISCUSSION

4             Knight argues that the District of Nevada’s current Jury Selection Plan

5     systematically underrepresents Black, male, Hispanic or Latino, and Native American or

6     Native Alaskan eligible jurors in violation of the Fifth Amendment’s equal protection

7     clause, the Sixth Amendment’s fair cross-section requirement, and the Jury Selection and

8     Service Act (“JSSA”), necessitating dismissal of his indictment. (ECF No. 114.) The Court

9     addresses each argument in detail below.

10          A. Fifth Amendment Equal Protection Clause

11            Knight first argues that the Jury Selection Plan violates his rights under the Fifth

12    Amendment’s equal protection clause because Black and male jurors are systematically

13    underrepresented in the venire used to select grand jurors in the unofficial Northern

14    Division of the District of Nevada. (Id. at 6.)

15            To make out a prima facie challenge to the Court’s Jury Selection Plan under the

16    Fifth Amendment’s equal protection clause, Knight must establish: (1) he is a member of

17    a “recognizable, distinct class, singled out for different treatment under the laws, as

18    written or as applied[;]” (2) the degree of underrepresentation by comparing the proportion

19    of the group in the total population to the proportion called to serve as grand jurors over

20    a significant period of time; and (3) discriminatory intent. Castaneda v. Partida, 430 U.S.

21    482, 493 (1977). When analyzing the degree of underrepresentation, the Ninth Circuit

22    Court of Appeals described a range of statistical models used by courts, found it

23    “appropriate to abandon the absolute disparity approach” as the exclusive method used

24    by the Ninth Circuit, and “decline[d] to confine district courts to a particular analytical

25    method,” but rather recognized that “the appropriate test or tests to employ will largely

26    depend on the particular circumstances of each case.” United States. v. Hernandez-

27    Estrada, 749 F.3d 1154, 1164 (9th Cir. 2014).

28    ///

                                                        2
     Case 3:19-cr-00038-MMD-CLB Document 155 Filed 03/11/21 Page 3 of 10



1           Knight first argues that he is a member of two distinct groups—Black and male—

2     thereby satisfying the first prong. (ECF No. 114 at 7.) As to the second prong—degree of

3     underrepresentation—Knight argues that the degree of underrepresentation amounts to

4     an equal protection violation under a comparative disparity analysis, supported by a

5     standard deviation analysis.2 (Id. at 7-9.) The government responds that Knight fails to

6     establish unfair underrepresentation under either the absolute disparity test or

7     comparative disparity test and argues that Knight’s proffered standard deviation analysis

8     is unhelpful, and further argues that, even accepting Knight’s proffered analysis as

9     accurate and applicable, it nonetheless generates results showing disparity merely within

10    the range other courts have deemed acceptable. (ECF No. 121 at 13, 24.) As to the third

11    prong, Knight contends the Court must presume the Jury Selection Plan was adopted

12    with discriminatory intent because his proffered standard deviation analysis shows that

13    his proffered underrepresentation is very unlikely a product of chance. (ECF No. 114 at

14    9-10 (citing Castaneda, 430 U.S. at 494 n.13).) Knight supports his argument with expert

15    testimony from Jeffrey Martin, who concludes that the underrepresentation is “not the

16    result of random factors, chance, or luck, but is the result of a systematic process that

17    under-represents.” (Id. at 10; ECF No. 114-1 at 7-8.)

18          To start, there is no dispute that as a Black male, Knight is a member of a distinct

19    group under an equal protection analysis. See United States v. Cannady, 54 F.3d 544,

20    547 (9th Cir. 1995); see also Craig v. Boren, 429 U.S. 190, 197 (1976).

21          But the Court ultimately concludes Knight fails to demonstrate a violation of his

22    rights under the Fifth Amendment’s equal protection clause because Knight has not

23    demonstrated discriminatory intent under prong three. As noted, Knight’s only evidence

24    of discriminatory intent is Mr. Martin’s conclusion, based on his standard deviation

25
            2Specifically,
                         under Mr. Martin’s comparative disparity analysis, Black individuals
26    are 53.34% underrepresented in the jury pool, and males are underrepresented by
      4.27%. (Id. at 8-9.) Further, Knight argues that Black and male jurors are
27    underrepresented by more than three standard deviations. (Id.)
28

                                                  3
     Case 3:19-cr-00038-MMD-CLB Document 155 Filed 03/11/21 Page 4 of 10



1     analysis, that the underrepresentation he found is very unlikely explicable by chance.

2     (ECF No. 114-1 at 7-9.) Mr. Martin explains that this conclusion is predicated on a

3     variance from expected of more than three standard deviations. (Id. at 8-9.) While it is

4     true that “if a disparity is sufficiently large, then it is unlikely that is due solely to chance

5     or accident, and, in the absence of evidence to the contrary, one must conclude that racial

6     or other class-related factors entered into the selection process,” the Court finds that a

7     variance from expected of three to four standard deviations is not “sufficiently large” so

8     as to create a conclusive presumption like Knight argues. Castaneda, 430 U.S. at 494 n.

9     13.

10           While the Court was only able to locate limited caselaw on this point, courts have

11    found that underrepresentation of the size proffered here is not enough to demonstrate

12    underrepresentation under prong two.3 By extension, the underrepresentation proffered

13    here cannot be “sufficiently large” enough to then presume intent under prong three. This

14
             3In United States v. Smith, 457 F.Supp.3d 734, 742 (D. Alaska, May 5, 2020), the
15    court found that “the comparative disparity rates ranging from 29.14% to 57.27% fall
      within the level of comparative disparity that other circuit courts have held to be
16    permissible . . . .For example, comparative disparities of 54.49%, 58.39%, and 59.84%
17    have been found permissible by other circuits. Moreover, the Ninth Circuit, in dicta, has
      permitted         a       comparative         disparity       of         52.9%.”         (citing
18    Howell v. Superintendent Rockview SCI, 939 F.3d 260, 268-69 (3d Cir. 2019);
      United States v. Chanthadara, 230 F.3d 1237, 1256-57 (10th Cir. 2000);
19    United States v. Shinault, 147 F.3d 1266, 1273 (10th Cir. 1998);
      United States v. Sanchez-Lopez, 879 F.2d 541, 548 (9th Cir. 1989)). More importantly, in
20    Smith, the court found that a standard deviation of 13 to 16 was insufficient. There the
21    defendant argued, supported by expert testimony from the same Mr. Martin, that a
      disparity that varied from expected of between 13 and 16 standard deviations,
22    demonstrated a “constitutionally significant underrepresentation.” 457 F.Supp.3d at 741.
      But, the court found that “given that disparities calculated under both the absolute
23    disparity method and comparative disparity method fall within the ranges upheld by the
      Ninth Circuit, the defense has not demonstrated that this statistical deviation, to the extent
24    it was caused by the district’s use of the wrong formula, is of legal significance.” Id. at 743
25    (citing United States v. Maskeny, 609 F.2d 183, 190 (5th Cir. 1980) (declining to focus on
      standard deviation disparity when the absolute disparities demonstrated by the defendant
26    did not make out a constitutional violation); United States v. Orange, 447 F.3d 792, 799
      (10th Cir. 2006) (declining to consider “other statistical measures ... when the existing
27    measures, absolute and comparative disparity, fail to establish a prima facie case under
      existing law.”)).
28

                                                     4
     Case 3:19-cr-00038-MMD-CLB Document 155 Filed 03/11/21 Page 5 of 10



1     renders Mr. Martin’s testimony unpersuasive. And without any affirmative evidence of

2     discriminatory intent on this district’s part when it adopted the operative Jury Selection

3     Plan, the Court finds Knight’s argument that the deviation here is “so severe that . . . the

4     court must presume ‘racial or other class-related factors entered into the selection

5     process’” even more unpersuasive. (ECF No. 114 at 10 (citing Casteneda, 430 U.S. at

6     494 n.13).) The Court will deny Knight’s Motion to the extent predicated on his Fifth

7     Amendment challenge.

8           B. Sixth Amendment Fair Cross-Section

9             Knight next argues that the composition of his grand jury venire violates the Sixth

10    Amendment’s fair cross-section requirement because certain minority groups are

11    underrepresented in the venire. (ECF No. 114 at 10-14.)

12            To establish a prima facie fair cross-section violation, the defendant must show:

13    (1) the allegedly excluded group is “distinctive” in the community; (2) representation of

14    the distinctive group in the venire from which juries are selected is not fair and reasonable

15    as compared to the number of such persons in the community; and (3) the

16    underrepresentation is the result of systematic exclusion of the distinctive group in the

17    jury-selection process. See Duren v. Missouri, 439 U.S. 357, 364 (1979). After the

18    defendant establishes a prima facie case, the burden shifts to the government to

19    demonstrate “a significant state interest . . . advanced by those aspects of the jury-

20    selection process.” Id. at 367-68.

21            There is again no dispute as to the first prong—that Knight’s allegedly excluded

22    groups of Black, male, American Indian, Native Alaskan, and Hispanic or Latino are

23    “distinctive” in the community. As to the second prong, Knight again uses a comparative

24    disparity   analysis   supported     by   a   standard    deviation   analysis    to   argue

25    underrepresentation. (ECF No. 114 at 12.) As with Knight’s Fifth Amendment challenge,

26    the government argues the analytical measures introduced by Knight are entitled to little

27    weight. (ECF No. 121 at 6-15.)

28    ///

                                                    5
     Case 3:19-cr-00038-MMD-CLB Document 155 Filed 03/11/21 Page 6 of 10



1            As to Knight’s Sixth Amendment challenge, the Court again finds that even

2     assuming he has demonstrated underrepresentation at step two, Knight’s showing on the

3     third prong—that the underrepresentation is the result of systematic exclusion of

4     distinctive groups—is insufficient. In arguing the third prong, Knight proffers three specific

5     examples to explain how the Jury Selection Plan leads to systematic exclusion. As further

6     explained below, the Court is unpersuaded that these three examples show systematic

7     exclusion.

8            First, Knight argues that because the Jury Selection Plan draws from some

9     counties at a higher rate than others, the “skewed weighting impacts the underlying

10    demographics of the qualified jury wheel.” (ECF No. 114 at 13.) But Knight’s conclusion

11    is unsupported by any evidence tending to show systematic exclusion. Knight more

12    broadly argues that because counties have different demographics, the only way to

13    ensure no group is unfairly excluded is to equalize the weight of all counties. (ECF No.

14    124 at 18.) But Knight fails to explain in detail, for example, how drawing more heavily

15    from Douglas County as opposed to Pershing County, evidences systematic exclusion of

16    any distinctive group.

17           Next, Knight argues that his proffered underrepresentation is the result of

18    systematic exclusion because the Jury Selection Plan draws only from active voters—as

19    opposed to registered voters. (ECF No. 114 at 13.) But again, and as the government

20    notes, Knight fails to describe the impact this has on any distinctive group he claims is

21    underrepresented. For example, Knight fails to provide any demographic information of

22    inactive voters. Without any evidence to rely on, the Court simply cannot conclude that

23    drawing only from active voters leads to the systematic exclusion of certain groups.

24           Finally, Knight argues that the Jury Selection Plan systematically excludes the

25    distinctive groups in question by requiring the Court to refresh the qualified jury wheel

26    only every two years instead of every year. (Id. at 13-14.) While Knight provides more

27    evidence to support this assertion—evidence that African Americans move at a higher

28    annual rate of 28.53% than other groups, and those ages 18, 19, or 20 years old are more

                                                    6
     Case 3:19-cr-00038-MMD-CLB Document 155 Filed 03/11/21 Page 7 of 10



1     diverse—the Court is again unpersuaded. Rather, the Court finds that Knight’s proffered

2     underrepresentation of the distinctive groups is not “inherent in the particular jury-

3     selection process” used to select the grand jury. In other words, Knight fails to

4     demonstrate how these demographic trends are significant enough to require the

5     conclusion that the Court’s Jury Selection Plan systematically excludes certain groups.

6     Further, while the Court agrees with Knight that the JSSA is a floor and not a ceiling, there

7     is nonetheless no dispute that the Court has satisfied the JSSA’s requirements as to the

8     frequency of refreshing the jury pool. The JSSA requires the jury pool be refreshed every

9     four years, while the District of Nevada’s Jury Selection Plan requires the wheel be

10    refreshed every two years. In sum, Knight has failed to satisfy the third Duren prong, and

11    his Motion is therefore denied to the extent predicated on a Sixth Amendment violation.

12          C. JSSA

13            Knight finally argues that the Jury Selection Plan substantially violates the JSSA,

14    also necessitating dismissal of his indictment. (ECF No. 114 at 15 (citing United States.

15    v. Nelson, 718 F.2d 315, 318 (9th Cir. 1983)).) Specifically, Knight argues that the plan

16    violates the JSSA by drawing from active registered voters,4 and not selecting from a fair

17    cross-section of the community.5 The government counters that Knight’s JSSA claim is

18    untimely, and then responds to Knight’s arguments on their merits. (ECF No. 121 at 26-

19    28.)

20    ///

21            4Knight  specifically points to language in the JSSA that requires the selection plan
22    to “specify whether the names of prospective jurors shall be selected from the voter
      registration lists or the lists of actual voters of the political subdivisions within the district
23    or division” and if not, the “plan shall . . . prescribe some other source or sources of names
      in addition to voter lists where necessary to foster the policy and protect the rights.” (Id.
24    at 14 (citing 28 U.S.C. § 1863(b)(2)).)
25            5The JSSA specifies that defendants have “the right to grand and petit juries
      selected at random from a fair cross section of the community in the district or division
26    wherein the court convenes.” 28 U.S.C. § 1861. A fair cross-section analysis under the
      JSSA is the same as a Sixth Amendment fair cross-section analysis. See Hernandez-
27    Estrada, 749 F.3d at 1158. Knight raises substantially the same arguments in his JSSA
      challenge as those discussed above as to Knight’s the Sixth Amendment challenge.
28

                                                      7
     Case 3:19-cr-00038-MMD-CLB Document 155 Filed 03/11/21 Page 8 of 10



1            As to timeliness, Section 1867(a) requires:

2
             …in criminal cases, before the voir dire examination begins, or within seven
3            days after the defendant discovered or could have discovered, by the
4            exercise of diligence, the grounds therefor, whichever is earlier, the
             defendant may move to dismiss the indictment or stay the proceedings
5            against him on the ground of substantial failure to comply with the provisions
             of this title in selecting the grand or petit jury.
6

7     28 U.S.C. § 1867(a).
8            While the Court agrees with the government that Knight’s motion is untimely under
9     a plain reading of the statute,6 the Court also agrees with Knight that strictly applying the
10    requirements of Section 1867(a) to grand juries would lead to an absurd result—because
11    voir dire of the grand jury “will always be the earlier condition satisfied because the voir
12    dire process occurs when the grand jury is first convened and selected.” (ECF No. 124 at
13    16 (emphasis in original).) Thus, the Court declines to deny the JSSA portion of Knight’s
14    Motion solely because he did not file it before voir dire examination of the grand jury that
15    later indicted him began.
16           But alternatively, assuming the Court were to ignore the plain language of the
17    statute,7 Knight has still shown insufficient evidence that his Motion is timely. Knight
18    argues that the seven-day requirement is not based on when he had access to underlying
19    demographic data, but rather the time when his expert finished reviewing and analyzing
20    the demographic data. (ECF No. 124 at 16-17.) That cannot be correct—and indeed is
21    even more absurd than using the grand jury voir dire as the trigger for timeliness—
22    because the statute requires diligence. Moreover, and as the government notes, Knight
23
             6A plain reading of Section 1867(a) requires a motion be filed before voir dire
24    begins, or within seven days after discovery, “whichever is earlier.” 28 U.S.C. § 1867(a).
      Thus, here, voir dire is “earlier” under the statute.
25
             7The   Court understands that the statute requires a motion be brought at whichever
26    event—prior to voir dire or within seven days of discovering the violation—comes first, but
      given the above discussion regarding the absurdity of bringing a claim prior to grand jury
27    voir dire, the Court will assume for the sake of argument that the “could have discovered,
      by the exercise of diligence” trigger applies here.
28

                                                   8
     Case 3:19-cr-00038-MMD-CLB Document 155 Filed 03/11/21 Page 9 of 10



1     waited 11 months before even seeking the grand jury demographic data here, and then

2     waited even longer before filing this Motion. Knight does not persuasively explain the

3     reasons for that long delay. Thus, the Motion is untimely under the diligence standard

4     provided in the statute.

5            Other courts have interpreted Section 1867(a) as mandating the motion be brought

6     within seven days of indictment. See United States v. Dean, 487 F.3d 840, 849 (11th Cir.

7     2007); United States v. Saipov, Case No. 17-CR-722, 2020 WL 915808, at *6-*7

8     (S.D.N.Y. Feb. 26, 2020); United States v. Nunnally, Case No. 5:05-cr-00045-RS-GRJ,

9     2011 WL 643443, at *2 (N.D. Fla. 2011); United States v. Buczek, Case No. 08-CR-54S,

10    2009 WL 2230808, at *1 (W.D.N.Y. 2009). But even under that interpretation—which the

11    Court does not adopt—Knight’s Motion would be untimely. Knight was indicted on August

12    1, 2019 (ECF No. 14), and the Motion was filed on February 16, 2021 (ECF No. 114).

13    That is more than seven days after indictment.

14           In addition to being untimely, Knight’s JSSA argument is unpersuasive on its own

15    merits. In order for a Court to dismiss an indictment based on a JSSA challenge, a

16    defendant must demonstrate that their argued violation of the JSSA constitutes a

17    “substantial failure to comply.” Nelson, 718 F.2d at 318 (quoting 28 U.S.C. § 1867(a)). A

18    violation is insubstantial when it does not “frustrate the Act’s goals.” Id. The analysis of a

19    JSSA fair cross-section challenge is the same as a Sixth Amendment fair cross-section

20    analysis. See Hernandez-Estrada, 749 F.3d at 1158.

21           Because a JSSA fair cross-section challenge requires the same analysis as a Sixth

22    Amendment fair cross-section challenge, the Court refers to its analysis above, rejecting

23    Knight’s Sixth Amendment fair cross-section challenge, and finds that for those reasons,

24    he has similarly failed to demonstrate a substantial JSSA violation. Moreover, as to the

25    second element of Knight’s JSSA challenge regarding the use of active voter registration

26    lists, the Court again refers to its analysis above, and similarly concludes that as there,

27    Knight has failed to demonstrate how exclusion of inactive voters systematically excludes

28

                                                    9
     Case 3:19-cr-00038-MMD-CLB Document 155 Filed 03/11/21 Page 10 of 10



1      underrepresented groups so as to amount to a substantial JSSA violation. In sum, the

2      Court also denies Knight’s Motion to the extent predicated on purported JSSA violations.

3      III.   CONCLUSION

4             The Court notes that the parties made several arguments and cited to several

5      cases not discussed above. The Court has reviewed these arguments and cases and

6      determines that they do not warrant discussion as they do not affect the outcome of the

7      issues before the Court.

8             It is therefore ordered that Knight’s motion to dismiss his indictment due to an

9      unconstitutionally invalid grand jury (ECF No. 114) is denied.

10            DATED THIS 11th Day of March 2021.

11

12

13                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  10
